DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	The amended claim set and remarks filed on 2/24/2021 are acknowledged.
	Claims 1, 6, 7, and 10 are amended.
 	Claims 4, 5, and 12 are cancelled.
	Claims 1-3, 6-11, and 13-14 are pending.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 3/11/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-11, and 13-14 are allowed in view of the updated search conducted, prosecution history, the amendments and remarks filed 2/24/2021, and particularly the amendment to claim 1 requiring an outer shell comprising a chitosan-amino acid salt at an outer surface of the particle wherein the ratio of the chitosan-amino acid salt to an inner shell is 1:3 and the discussion from pages 5-6 of the remarks. 
In an updated prior art search identified, Park et al. (US 2015/0265541 A1) drawn to biodegradable microcapsules with a biodegradable polymer shell and filling material (abstract) wherein the microcapsule comprises an outer and inner shell [0016], wherein polymers can be used to form the microcapsule such as chitosan and poly(amino acid) and combinations thereof [0017]; however, the reference does not teach a particle with an outer shell comprising a chitosan-amino acid salt at an outer surface of the particle wherein the ratio of the chitosan-amino acid salt to an inner shell is 1:3 as recited in the instant claims. 
Further, there is insufficient motivation to combine the prior art of record Jones et al. (WO 2014064121 A2) individually or in combination with the newly identified reference Park et al. (US 2015/0265541 A1) to teach or make obvious each of the limitations of the claimed invention of a personal care composition comprising the particle as claimed.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-3, 6-11, and 13-14 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615